DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is an Allowability Notice in response to amendment filed on 14 January 2022.  The present application claims 1, 4-6, 9, 11, 13 & 14, submitted on 14 January 2022 are in condition for allowance. Applicants’ cancelation of claims, 2, 3, 7, 8, 10, 12 & 15, indicated on 14 January 2022 has been acknowledged. 

Allowable Subject Matter
Claims 1, 4-6, 9, 11, 13 & 14 are allowed. Independent Claim 1 as currently amended includes a combination of structural elements, and their relationships to one another, that are not anticipated by or rendered obvious over the prior art, and, thus, are allowable over the prior art.
Reasons for Allowance
The amended Claim 1 includes, amongst other limitations, a surgical device comprising a motor for rotating a drive shaft; a control button, a motor speed controller for varying an angular velocity of the motor. The motor speed controller includes a variable light obstructing feature that consist of a set of louvers, a light source and a photo sensor. Such a variable light obstructing feature that consist of a set of louvers for a surgical device are not disclosed or suggested by the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731